Opinion issued January 18, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-03-01285-CV



DONNA LYANN PINEDA PINTO, Appellant

V.

SERGIO MANUEL PINEDA PINTO, Appellee



On Appeal from the County Court at Law No. 3
Galveston County, Texas
Trial Court Cause No. 01FD1692



MEMORANDUM OPINION	Appellant Donna Lyann Pineda Pinto has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a
brief.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.